Citation Nr: 1130595	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  05-38 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative arthritis of the left knee, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for degenerative arthritis of the right knee, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to August 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issues on appeal were previously remanded by the Board in September 2008 and were denied by a March 2009 Board decision.  The appellant subsequently filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a joint motion for remand in May 2010, requesting that the Court vacate the Board's March 2009 decision and remand the claims.  In a May 2010 Order, the Court granted the joint motion, vacating the Board's March 2009 decision and remanding the claims to the Board for compliance with directives that were specified by the joint motion.

In July 2010, the Board remanded this case for additional development in compliance with the joint motion, and the case has been returned for further appellate review.

As noted in the July 2010 remand, the Board's March 2009 decision had denied ratings in excess of 10 percent for bilateral chondromalacia under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  It also granted separate 10 percent ratings for degenerative arthritis of the left and right knees, based on limitation of motion objectively confirmed by pain, crepitus, and tenderness, under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  The joint motion for remand expressly "does not challenge the Board's decision with regard to the evaluation pursuant to DC 5257, but challenges the denial of more than 10 percent ratings for [the Veteran's] knees under limitation of motion."  The Board thus recharacterized the issues on appeal to more accurately reflect that the Veteran is challenging only the disability ratings assigned for arthritis with limitation of motion rather than the ratings assigned for chondromalacia based on instability.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 17, 2005, the Veteran's degenerative arthritis of the left knee is manifested by limitation of flexion to no less than 115 degrees, with a separate finding of flexion limited to 90 degrees due to pain.

2.  On and after August 17, 2005, the most severe manifestation of the degenerative arthritis of the Veteran's left knee consists of limitation of flexion to no more than 10 degrees before pain sets in. 

3.  Prior to August 17, 2005, the Veteran's degenerative arthritis of the right knee is manifested by limitation of flexion to no less than 115 degrees, with a separate finding of flexion limited to 90 degrees due to pain.

4.  On and after August 17, 2005, the most severe manifestation of the degenerative arthritis of the Veteran's right knee consists of limitation of flexion to no more than 30 degrees before pain sets in. 


CONCLUSIONS OF LAW

1.  Prior to August 17, 2005, the criteria for a disability rating in excess of 10 percent for degenerative arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2010).

2.  On and after August 17, 2005, the criteria for a 30 percent disability rating, but no more, for degenerative arthritis of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2010).

3. Prior to August 17, 2005, the criteria for a disability rating in excess of 10 percent for degenerative arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2010).

4.  On and after August 17, 2005, the criteria for a 20 percent disability rating, but no more, for degenerative arthritis of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes May 2003, July 2010, and August 2010 evidentiary development letters in which the RO advised the appellant of the evidence needed to substantiate his increased rating claims.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The July 2010 and August 2010 letters advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.  

The Board notes that the July 2010 and August 2010 letters were not issued prior to the initial adjudication of the Veteran's claims in August 2003.  His claims, however, were subsequently readjudicated in the May 2011 supplemental statement of the case.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's identified private medical records and his Social Security Administration (SSA) records.  

The RO arranged for the Veteran to undergo VA examinations in June 2003, July 2005, November 2008, December 2009, and July 2010.  The Board finds that the resulting examination reports, when taken together, are adequate for the purpose of determining entitlement to increased ratings.  The examiners elicited from the Veteran his history of complaints and symptoms.  The Board notes that the July 2005 and July 2010 examination reports, in particular, provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disabilities.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award 'shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.'  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2010); Harper v. Brown, 10 Vet. App. 125 (1997). 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

The March 2009 Board decision granted entitlement to separate 10 percent disability ratings for degenerative arthritis of the left and right knees with limitation of motion objectively confirmed by pain, crepitus, and tenderness.  

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  This code provides that degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 20 percent disability rating is warranted with X- ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71, Diagnostic Code 5003.

Diagnostic Codes 5260 and 5261 rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension.

The Rating Schedule provides that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent evaluation, and flexion limited to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, extension limited to 10 degrees warrants a 10 percent evaluation, extension limited to 15 degrees warrants a 20 percent evaluation, extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and extension limited to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA's General Counsel has held that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero-percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In the case at hand, separate ratings have already been assigned for arthritis and instability, and, as noted above, the joint motion expressly "does not challenge the Board's decision with regard to the evaluation pursuant to DC 5257, but challenges the denial of more than 10 percent ratings for [the Veteran's] knees under limitation of motion."  Therefore, the issue at hand solely involves evaluating the limitation of motion in the Veteran's knees under Diagnostic Codes 5260 and 5261.  

The joint motion for remand determined that the Board's March 2009 decision had been based on an inadequate examination.  Specifically, the joint motion cited the November 2008 VA examination report as being inadequate because, "while the examiner noted objective evidence of pain with active motion, he failed to indicate if there was any additional limitation due to pain on motion or at what point in the range of motion pain set in."  The Board observes that the November 2008 VA examination report indicates there was no additional limitation of motion due to pain, as it expressly asks and answers the question of "Are there additional limitations after three repetitions of range of motion?  No."  

However, the Board acknowledged in its July 2010 remand that the November 2008 examination report did not identify at what range of motion degree pain set in on flexion of either knee and remanded the Veteran's case for a new VA examination.

The July 2010 VA examination reflects, in pertinent part, that the Veteran has left knee range of motion from 0 degrees extension to 80 degrees flexion and right knee range of motion from 0 degrees extension to 85 degrees flexion.  There was objective evidence of pain with active motion for both knees.  There was objective evidence of pain following repetitive motion, but there were no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  Pain on left knee flexion began at 10 degrees and continued through 80 degrees.  Pain on right knee flexion began at 30 degrees and continued through 85 degrees.  All range of motion exercises were performed with three repetitions and remained essentially the same. 

Based solely on range of motion, the Board observes that limitation of flexion of the Veteran's left knee (to 80 degrees) and right knee (to 85 degrees) are noncompensably disabling.  

As noted above, however, pain set in upon flexion to 10 degrees of the left knee and 30 degrees of the right knee.  Ratings limited to evaluation of pain-free range of motion would result in a 30 percent rating for limitation of flexion of the left knee and a 20 percent rating for limitation of flexion of the right knee under Diagnostic Code 5260.  Because 30 percent is the highest rating that is available for limitation of flexion, a higher rating is not available for limitation of flexion of the left knee.  In the absence of flexion limited to 15 degrees or less in the right knee, even taking into account any additional functional limitation, a rating in excess of 20 percent is not warranted for limitation of motion of the right knee.  In the absence of limitation of motion or pain on extension of either knee, no higher rating is available for limitation of motion of either knee.  

The Board will now determine whether these higher ratings should be in effect prior to the date of the July 27, 2010, VA examination.  To make this determination, the Board will evaluate the extent to which earlier evidence of record describes functional impairment, with specific emphasis placed on limitation of motion due to pain.

A December 2009 VA examination report notes flexion of both knees to 130 degrees.  There was no objective evidence of pain with active motion on the left side.  While there was objective evidence of pain with active motion on the right side, the examination report does not identify at what point pain set in.  The examiner did find objective evidence of pain, presumably on both sides, following repetitive motion but did not identify at what point this pain began.  This examination is therefore inadequate for purposes of deciding the Veteran's claim, and an earlier effective date for the increased ratings will not be denied based on this examination report.  

A February 2009 private examination report notes that the Veteran complained of pain in his knees.  Range of motion of both knees was from 0 degrees extension to 150 degrees flexion.  There was no tenderness, redness, warmth, swelling, fluid, laxity, or crepitus of the knees on examination.  The Board notes, however, that this report does state that the Veteran has complained of knee pain but does not identify the point at which the Veteran experienced pain on flexion of his knees.  This report is therefore considered to be inadequate for the purpose of deciding this claim, and an earlier effective date for the increased ratings will not be denied based on this examination report.

As discussed in the joint motion, the November 2008 VA examination report is inadequate for purposes of rating the Veteran's knee disabilities, as it does not state at what point in the range of motion the Veteran experiences knee pain.  Therefore, the Board will not deny an earlier effective date based on this examination.  

An August 2005 private medical record notes that the Veteran has normal range of motion of the lower extremities bilaterally, except that the left knee can only flex to 115 degrees.  

The July 2005 VA examination report notes flexion to 135 degrees with pain beginning at 90 degrees bilaterally.  There was no additional loss of motion on repetitive use.  It was noted that the Veteran reported having decreased mobility, problems with lifting and carrying, decreased strength and lower extremity pain.  It was noted that the Veteran cannot stand or sit for long periods and cannot crawl.  These disabilities were noted to severely impact chores and sports; moderately impact shopping, exercise, recreating, and travelling; mildly impact dressing; and not impact feeding, bathing, toileting, and grooming.  It was noted that the Veteran cannot stand on one leg to dress and that he has to sit to don pants and shoes.  

Based on this information, the Board finds that the ratings in excess of 10 percent for limitation of flexion of the left and right knees are not warranted as of the date of the July 18, 2005, VA examination.  Significantly, the examination report reflects that the Veteran did not experience pain in either knee until flexion was to 90 degrees.  The Board finds that this examination report is adequate for the purpose of rating the Veteran's knees, as it expressly contemplates functional limitation due to the DeLuca factors.  The August 16, 2005, private medical record notes flexion to 115 and, while it does not state at what point pain begins, it gives no indication of a drastic decrease in pain-free flexion in the month following the July 2005 VA examination.  Thereafter, however, the clinical findings of record are not specific enough so as to allow the Board to determine at precisely what point his disability worsened to the degree shown in the July 2010 VA examination.

Based on the above, the Board finds that an effective date of August 17, 2005, 2005, is warranted, as the July 18, 2005, VA examination is the last day on which it can be specifically said that the criteria for a rating in excess of 10 percent is not warranted, and because the August 16, 2005, record strongly suggests that no significant change had as yet occurred following the VA examination.  Given the uncertainty of record thereafter, and carrying through to the July 2010 VA examination, the Board will afford the Veteran the benefit of the doubt, and ward the higher disability ratings of 20 percent and 30 percent on and after August 17, 2005.  As discussed, the July 2005 VA examination report, as described above, clearly reflects that the Veteran's pain on flexion of his knees began at 90 degrees.  These findings do not justify a rating in excess of 10 percent based on limitation of motion.  The August 2005 private medical record notes flexion to 115 and, while it does not state at what point pain begins, it gives no indication of a drastic decrease in pain-free flexion in the month following the July 2005 VA examination.  There is no other pertinent medical evidence of record between the August 2005 private medical record and the July 2010, VA examination, specifying as to what degree motion is limited by pain.  

Therefore, the Board finds that the medical evidence of record establishes that a 30 percent rating is warranted for limitation of flexion of the left knee from August 17, 2005, and that a 20 percent rating is warranted for limitation of flexion of the right knee from August 17, 2005.  The Board finds that these staged ratings most accurately compensate the Veteran for the severity of his left and right knee disabilities throughout the period on appeal.

The Board has considered whether ratings in excess of these evaluations are warranted.  However, the evidence preponderates against ratings in excess of those that have been assigned.  Therefore, the benefit-of-the-doubt doctrine is inapplicable, and ratings in excess of those assigned above must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The Board also has considered whether the Veteran is entitled to a greater level of compensation for the disabilities at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left and right knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Prior to August 17, 2005, entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee is denied.

On and after August 17, 2005, entitlement to a rating of 30 percent, but no more, for degenerative arthritis of the left knee is granted.

Prior to August 17, 2005, entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee is denied.

On and after August 17, 2005, entitlement to a rating of 20 percent, but no more, for degenerative arthritis of the right knee is granted.


REMAND

The Veteran has also claimed entitlement to a TDIU.  A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service- connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2010).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service- connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).  In relevant part, disabilities of both lower extremities, including any applicable bilateral factor, are considered a single disability for the purpose of establishing one 60 percent disability.  Id.

In the case at hand, combining the Veteran's left and right knee disabilities and a service-connected right ankle disability pursuant to 38 C.F.R. § 4.25, and adding the bilateral factor pursuant to 38 C.F.R. § 4.26, results in a single disability rated at 60 percent disabling as of November 21, 2008.  These ratings are sufficient to satisfy the schedular TDIU criteria of 38 C.F.R. § 4.16.  Thus, the Board finds that a VA examination is necessary in order to determine whether a TDIU is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for the Veteran to undergo a VA examination to determine whether or not the Veteran is prevented from securing and maintaining substantially gainful employment based solely on his service-connected disabilities.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

In rendering this opinion, the examiner should discuss each of the Veteran's service-connected disabilities individually as well as in the context of the entire disability picture that is presented by all of these service-connected disabilities together.  

Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

The Veteran's service connected disabilities are as follows: (1) degenerative arthritis of the left knee; (2) degenerative arthritis of the right knee; (3) chondromalacia of the left knee; (4) chondromalacia of the right knee; and (5) right ankle sprain.

The examiner should offer a complete rationale for any opinions that are expressed and should cite the appropriate evidence to support his or her conclusions.  

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


